    Case 2:21-cv-01393-DRH-AYS Document 29 Filed 06/02/21 Page 1 of 2 PageID #: 234


                                                                                           Rodney Perry
                                                                                           312.471.8731
                                                                                    rperry@rshc-law.com




                                                     June 2, 2021



      The Honorable Magistrate Judge Anne Y. Shields
      United States District Court Eastern District of New York
      100 Federal Plaza, Courtroom 830
      Central Islip, New York 11722


              Re: The Federal Savings Bank v. Manafort et al.
                  2:21-cv-01393-SJF-AYS


      Dear Magistrate Judge Shields:

              We represent Defendants Paul J. Manafort, Jr., Kathleen B. Manafort and Summerbreeze,
      LLC (collectively, “Defendants”) in the above-referenced action. We write to respond to Plaintiff
      the Federal Savings Bank’s Letter Motion for Extension of Time to File (“Letter Motion”) (ECF
      No. 28). Specifically, we write to respond to Plaintiff’s erroneous assertions therein that
      Defendants’ Motion to Dismiss is somehow automatically converted to a motion for summary
      judgment and to object to Plaintiff’s procedurally improper request to file a premature motion for
      summary judgment before the Court either rules on Defendants’ Motion to Dismiss or determines
      whether Defendants properly attached documents to their Motion to Dismiss, or before Defendants
      file an answer and additional defenses to the Complaint.

              In its Letter Motion Plaintiff incorrectly asserts that the Defendants’ Motion to Dismiss
      (ECF Nos. 26-27) is converted to a motion for summary judgement “by operation of FRCP 12(d),”
      based on Defendants’ attaching documents that Plaintiff alleges are outside of the pleadings. (ECF
      No. 28). In the email correspondence attached to the Letter Motion, Plaintiff’s counsel also
      incorrectly stated that “Your motion is already converted to one for summary judgment under our
      rules.” (ECF 28, p. 2). These assertions have no basis in law or fact.

              Federal Rule 12(d) provides that “[i]f, on a motion under Rule 12(b)(6) or 12(c), matters
      outside the pleadings are presented to and not excluded by the court, the motion must be treated
      as one for summary judgment under Rule 56.” Fed. R. Civ. P. § 12(d) (emphasis added). Plaintiff’s
      argument likewise finds no support in E.D.N.Y Local Rules. To the contrary, as set forth more
      fully in Defendants’ Motion to Dismiss, the documents attached as exhibits to the Motion are
      properly considered for the purpose of a 12(b)(6) motion. (See, e.g., ECF 27, p. 8 n.2, p. 9 n.4, p.
      17 n.5). Indeed, the documents attached to Defendants’ Motion to Dismiss are those that are



70 West Madison Street, Suite 2900, Chicago, IL 60602
Office: 312.471.8700 • Fax: 312.471.8701 • rshc-law.com
Case 2:21-cv-01393-DRH-AYS Document 29 Filed 06/02/21 Page 2 of 2 PageID #: 235




 integral to the Complaint as explained by Defendants in the Motion (id.), and thus they may be
 considered—a well-founded principle widely upheld in this Circuit. See, e.g., Roth v. Jennings,
 489 F.3d 499, 509 (2d Cir.2007); Munno v. Town of Orangetown, 391 F.Supp.2d 263, 268
 (S.D.N.Y. 2005) (“It is well-established that the court may consider a document, even if
 not attached or incorporated by reference, where the complaint relies heavily upon its terms and
 effect, thus rendering the document integral to the complaint.”) (citation and internal quotation
 marks omitted).

         Even if this Court were to determine that some or all of the documents attached to
 Defendants’ Motion to Dismiss cannot be considered, it is within this Court’s discretion to exclude
 the exhibits without automatically or presumptively treating the Motion as a motion for summary
 judgment. See, e.g., Long Beach Rd. Holdings, LLC v. Foremost Ins. Co., 75 F. Supp. 3d 575, 582-
 83 (E.D.N.Y. 2015) (considering some of the documents attached to a motion to dismiss and
 expressly excluding other attached exhibits without converting the motion to one for summary
 judgment). Thus, in the event that the Court concludes that any of the documents attached to
 Defendants’ Motion to Dismiss are not properly considered, Defendants request that the Court
 simply exclude the documents in ruling on the Motion, especially since the Motion includes
 grounds for dismissal independent of any attached documents (e.g., Defendant’s well-suported
 arguments that the Complaint should be dismissed because Plaintiff fails to adequately allege
 subject matter jurisdiction and the requisite notice of default). (See ECF 27 pp. 11-14, 18-20).

         Furthermore, Plaintiff’s request for additional time to permit it to file its own summary
 judgment motion is premature and procedurally improper because the Court has not yet ruled on
 Defendants’ Motion to Dismiss, determined whether Defendants properly attached documents to
 their Motion to Dismiss, or determined whether any documents not properly considered should be
 excluded rather than converting the Motion to Dismiss to a summary judgment motion. Nor has
 Plaintiff provided any basis for filing a summary judgment motion at this stage before Defendants
 have had an opportunity to file an answer to the Complaint and raise their additional defenses or
 before the parties have taken appropriate discovery in the event the Court denies Defendants’
 Motion to Dismiss.

         In sum, Defendants respectfully request that Your Honor consider the foregoing in the
 Court’s evaluation of Plaintiff’s Letter Motion, reject Plaintiff’s erroneous assertions that
 Defendants’ Motion to Dismiss has been converted to a motion for summary judgment, deny
 Plaintiff’s request to file a premature motion for summary judgment, and order Plaintiff to respond
 to Defendants’ Motion to Dismiss within the time permitted under Local Rule 6.1.

                                              Sincerely,




                                              Rodney Perry
